PURCHASE AGREEMENT FAIRWAY VILLAGE, ST. CHARLES THIS AGREEMENT, made this 4th day of March, 2004, by and between ST. CHARLES COMMUNITY, LLC, a Delaware limited liability company (hereinafter referred to as “Seller”) and U.S. HOME CORPORATION, a Delaware corporation (hereinafter referred to a “U.S. HOME” or “Purchaser”). WITNESSETH, that for and in consideration of the sum of ten dollars ($10.00) paid by the Purchaser to the Seller and other good and valuable consideration, the receipt of which is hereby acknowledged and in further consideration of the mutual promises and covenants herein contained, the parties agree as follows: 1.PURCHASE PROVISIONS 1.01.Property.Seller hereby grants to U.S. HOME the right to purchase approximately 1,950 developed single family detached and single family attached home lots on the parcel of land in St. Charles, Charles County, Maryland (the “County”) as shown in Parcel C3, D2, Sheffield Neighborhood, Fairway Village, attached hereto as Exhibit A, and made a part hereof, (hereinafter referred to as the “Property”), individually a “Lot” or “Lots” collectively.U.S. HOME may elect to purchase so many of such Lots as it deems appropriate in accordance with the schedules set forth in paragraph 1.03 below. 1.02Purchase Price.The purchase price for the Lots to be acquired by the Purchaser from the Seller shall be equal to thirty percent (30%) of the "selling price" of the homes Purchaser intends to construct on the Lots being acquired at any given Closing.For purposes of this paragraph, the “selling price” shall be the gross sales price of any Lot and the residence and structure constructed or to be constructed thereon in accordance with the Purchaser's published retail prices in effect at the time of the applicable Closing, and shall include the Lot and any Lot premium charged by the Purchaser, the structure or structures built or to be built on the Lot, all of thePurchaser’s standard features for the model of the home in question, and unfinished basement, garage, porch and all floor coverings and standard finishes for the model in question, but shall not include charges for anyupgrades or optional features selected by the third party homebuyer which are not routinely included inor with residences built by the Purchaser at the time of the closing in question,including but not limited to sunrooms and finished basements. Additionally, for purposes of this section, "upgrades or optional features" shall only include those items or things which are traditionally upgrades or optional features for new homes sold in the Charles County area as of the date of the closing in question.
